DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“said lower surface” in claim 1, line 34 has been changed to –a lower surface—
“allowing” in claim 5, line 9  has been changed to –allow—
“said at least vent” in claim 8, line 2 has been changed to –said at least one vent—
“comprise” in claim 9, line 2 has been changed to –comprises—
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: no prior art reference of record or combination of analogous prior art references teaches all of the limitations of claim 1 or claim 17, namely the newly recited features of the hive body and the hive top, in conjunction with the remaining features of the claims. In particular, none of the prior art references of record or combination of analogous prior art references of record discloses or renders obvious at least “wherein said lower surface of said hive top See, e.g., Martin, FR 3042384 A1, at 3, 4, and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA L TSANG/Primary Examiner, Art Unit 3642